Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 1 of 23




                        Exhibit 9
  Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 2 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD GRAHAM,

                     Plaintiff,

VS•
                                            No. 1:15-cv-10160-$HS
RICHARD PRINCE, GAGOSIAN
GALLERY, INC., and LAWRENCE
GAGOSIAN,

                     Defendants.


ERIC MCNATT,

                     Plaintiff,

vs.

RICHARD PRINCE, BLUM & POE,                No. l:16-cv-08896--SHS
LLC, and BLUM & POE NEW YORK,
LLC,

                     Defendants.




                     Rebuttal Report of June M. Besek
          Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 3 of 23




     I.     INTRODUCTION

             1.     I am a Lecturer in Law and the Executive Director of the Kernochan Center
                                                                                              for
     Law, Media and the Arts at Columbia Law School. I hold a J.D. degree
                                                                          from New York
     University School of Law (cum laude, Order of the Coif) and a B.A.
                                                                        degree in Economics from
    Yale University (cum laude).

            2.      Prior to joining Columbia Law School I was the Director of Intellectual
                                                                                            Property
    for Reuters America, Inc. where my work consisted of negotiating,
                                                                      drafting and reviewing
    licenses and other agreements, supervising litigation related to intelle
                                                                             ctual property, and
    counseling business people on legal issues. I began my career
                                                                  in copyright law at a small
    New York law firm, Schwab Goldberg Price and Dannay, where
                                                               I was an associate from 1985-
    90 and a partner from 1990-97. My work entailed counseling; draftin
                                                                        g and reviewing licenses,
    settlement agreements and other contracts; and representing clients
                                                                        in litigation in state and
    federal court and in proceedings in the U.S. Copyright Office
                                                                  and the U.S. Patent and Trademark
    Office. I also had the opportunity to work on matters of nation
                                                                    al and international policy
    concerning copyright and related rights, including the scope of
                                                                    copyright protection for computer
    software and databases in the United States and the European Union
                                                                       ; U.S. adherence to the
Berne Convention, the principal international copyright treaty;’ and the scope
                                                                               of fair use under
U.S. law and the advisability of a similar fair use exception in other countr
                                                                              ies. Throughout my
career, my work has been primarily in the field of copyright, with a particular
                                                                                emphasis on
matters involving new technologies.




1
  Berne Convention for the Protection of Literary and Artistic
                                                               Works, S. Treaty Doc. 99-27
(1986).
         Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 4 of 23




                 3.   At Columbia I have taught Copyright
                                                               Law and generally teach seminars on
      Authors, Artists and Performers and
                                            on Current Issues in Copyright. The Art
                                                                                         ists, Authors and
     Performers seminar addresses legal and
                                                 business issues that affect individual crea
                                                                                              tors, e.g.,
     contracts, rights of publicity, authorsh
                                              ip, fair use, moral rights, and protecting
                                                                                          works on the
     internet. The Current Issues in Copyrig
                                                ht seminar focuses on controversial issu
                                                                                           es in copyright.
     The particular subjects we address var
                                             y year by year, but we typically have at leas
                                                                                              t one session
    related to the Digital Millennium Copyrig
                                                  ht Act and one on Recent Developments
                                                                                               in Fair Use.
    This past spring we had sessions on the
                                                Music Modernization Act,2 digital first sale
                                                                                               , section 512
    notice and takedown of alleged infring
                                             ing works on the Internet, the scope of cop
                                                                                             yright
    protection for computer software, and
                                             copyright protection for literary or artistic
                                                                                            works in or on
    useful articles.

            4.   I am currently the American Bar Associa
                                                               tion Intellectual Property Section’s
 liaison to the American Law Institute
                                         on its project to create a Restatement of Cop
                                                                                           yright. I
 testified on copyright fair use before Con
                                            gress (House of Representatives, Judicia
                                                                                          ry Committee)
 in connection with its review of copyrig
                                          ht law in January 2014. I served as Legal
                                                                                           Advisor to the
 Section 10$ Study Group, convened
                                       by the U.S. Copyright Office and the Library of Congre
                                                                                                     ss,
to recommend changes to Section 10$ of the
                                                  Copyright Act (which concerns copyright
exceptions for libraries and archives) in ligh
                                                t of new technologies. (The Study Group’s
                                                                                                full
report can be found at http://www.section
                                            lo8.gov/.) I was a co-author of the amicus brie
                                                                                                 f the
American Bar Association filed in Golan Hol
                                            v.      der in the Supreme Court. I have written
numerous law review and other articles abo
                                               ut copyright law. A list of publications is incl
                                                                                                  uded at
Appendix A of this report and my curriculum
                                                  vitae is attached as Appendix B.
2
    H.R. 5447, 1 15th Cong. 2d Sess. and S. 282
                                                3, 1 15th Cong. 2d Sess.
        Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 5 of 23




              5. I am providing my opinion in this case
                                                          on apro bono basis. I hope to elucidate
   certain fundamental principles of U.S. copy
                                               right law as they apply in this case and
                                                                                        the context of
   social media.

  II.         BACKGROUND & SUMMARY OF CO
                                         NCLUSIONS
              6.  Counsel for Plaintiffs Donald Graham and
                                                                  Eric McNatt have asked me to render
   an expert opinion on issues related to Prince’s
                                                     use of Rastafarian Smoking a Joint and Kim
   Gordon I (“Plaintiffs’ Works”) in his own work
                                                      s (the “Prince Works”). Specifically, I have
                                                                                                     been
   asked to review (1) the assertion made in the
                                                  Expert Report of Alice E. Marwick, PhD that
  (a) the terms of use of Instagram authorize Rich
                                                      ard Prince to use any photographs posted
                                                                                                 on
  those services for his own purposes;3 (h) Prof
                                                  . Marwick’s statement that owners of rights
                                                                                                 in
  photos should not post their photos to the
                                              Internet if they are concerned about unauthoriz
                                                                                               ed uses,
  and users of photographs available on the inter
                                                    net are justified in using photos without
 watermarks or copyright notices;4 and (c) Prof
                                                   . Marwick’s comments about the “significan
                                                                                                  ce”
 and “new communicative meaning” of Prince’s
                                                     Instagram work and the implication that it
                                                                                                  is
 somehow transformative in the sense of the
                                                fair use doctrine5; and (2) the opinion of Sand
                                                                                                ra
 Minott Phillips, Q.C. that Donald Graham’s
                                                use of his Rastajarian Smoking a Joint is a vio
                                                                                                  lation
 of Jamaican right of publicity (“ROP”) laws.6

         7.      Based on my review of these materials, and the
                                                                   application of my experience and
 expertise to the questions at issue, I conclude
                                                 the following: (1) the Terms of Service of
 Instagram do not confer any express or implied
                                                   license for any user to use copyrighted material
 posted to the social media platform for their own
                                                     purposes; (2) authors are not required to affix
                                                                                                     a
3Marwickj[ 17
4Marwick’3P3[ 14, 15,72
  See Marwick ¶[ 84; 86-87
6
  Minott-Phillips ¶ 1$
        Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 6 of 23




 notice or watermark to works that are posted to the internet in order to preserve
                                                                                   their rights under
 U.S. copyright law; (3) Prof. Marwick’s assertion that the PrinceWorks add
                                                                            new meaning and
 message to Plaintiffs’ Works is incorrect; and (4) whether a photographer’s work
                                                                                  violates the
 publicity rights of a subject in a foreign jurisdiction does not impact the photog
                                                                                    rapher’s ability to
 claim copyright protection in the United States. In reaching the above
                                                                        conclusions, I draw upon
 my education, training and experience, including specialized knowledge of copyri
                                                                                  ght law. My
 opinions are based upon review of the materials cited in this report, includ
                                                                              ing in particular the
 works in question. Appendix C lists the materials I have been provided, some
                                                                              of which I
 considered or relied upon in the course of forming my opinion. If
                                                                   relevant new information
 comes to light, I reserve the right to update, refine or revise my opinio
                                                                           ns.
 III.    EXPERT ANALYSIS

         The Terms of Use Constitute an Agreement between the Websi
                                                                     te Owner and Users
         Who Post Content to the Website, and Do Not Constitute a Broad
                                                                        License to Use
         That Content to Third Parties Such As Richard Prince.

         8.      Professor Marwick’s report suggests that defendants’ use of the photos
                                                                                        at issue is
authorized by the Terms of Use for Instagram,7 pursuant to which McNat
                                                                       t and Graham’s photos
were posted.8 On the contrary, the grant of rights in the Terms of Use
                                                                       runs to Instagram, and not
to all of its users. For example, Instagram’s Terms of Use provide:

         Instagram does not claim ownership of any content that you post on or throug
                                                                                         h the
         Service. Instead, you hereby grant to Instagram a non-exclusive, fully paid and
                                                                                            royalty
         free, transferable, sub-licensable, worldwide license to use the Content that you
                                                                                            post on
         or through the Service, subject to the Service’s Privacy Policy..  .




  While Professor Marwick also discusses the tenns of service of Facebook, I
                                                                             am not aware of
any allegations in this case that concern the use of that platform.
8Marwick1[ 17
 Jnstagram’s Terms of Use effective January 19, 2013, available at
https://help.instagram.com/478745558$525 11
       Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 7 of 23




  These provisions do not grant rights from the
                                                  party who posts content to other users. Users
                                                                                                could
  have such rights only if they were granted
                                               by Instagram (or by the posting party, assu
                                                                                            ming she
  has those rights), and no such grant is provided
                                                    in the Terms of Use. Indeed, the very purp
                                                                                               ose of
  terms of use such as the above is to prote
                                               ct social media platforms like Instagram itsel
                                                                                              f from
  claims of copyright infringement.

          9.     There is no evidence in this case that Instagram
                                                                  granted defendants the broad
 rights they claim or that defendants were third
                                                 -party beneficiaries of its Terms of Use.
 Moreover, the Terms of Use for Instagram cont
                                                  ain the same broad statement that the posting
                                                                                                 user
 retains ownership of the copyright in the posted
                                                   content that the court in AFF v. Morel foun
                                                                                               d to
 contradict AFP’s claim to broad rights in Mor
                                               el’s content’0
         10.    In summary, the Instagram Terms of Use do
                                                          not authorize defendants’ use of
 Plaintiffs’ Works without plaintiffs’ content.




  ‘°Agence France Presse v. Morel, 934 F. Supp
                                                   .2d 547 (S.D.N.Y. 2013). In AFF, Morel posted
 on Twitter (through TwitPic) photographs he had taken
                                                             of an earthquake in Haiti. Shortly
 thereafter, Lisandro Suero reposted the photos to
                                                     his own account, claiming he had exclusive
 photos of the earthquake. An Agence France Press
                                                        (AFP) employee searching online for photos
 of the earthquake found and uploaded the photos from
                                                            Suero’ s site and sent them to AFP, who
 then sent them to Getty Images pursuant to an exist
                                                       ing agreement with Getty; the photos were
credited to Suero. AFP subsequently brought a decla
                                                         ratory judgment action against Morel,
claiming that it was a third-party beneficiary of the
                                                       Twitter Terms of Service, which provided
AFP with a license to use Morel’s photos. Morel asser
                                                           ted counterclaims for copyright
infringement against AFP and others. The court conc
                                                         luded that Twitter’s Terms of Service did
not provide a license for AFP’ s activities with respe
                                                       ct to Morel’s photos.
      Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 8 of 23




         There is No Obligation Under U.S. Law to Use a Copyright Notice or Waterm
                                                                                   ark
         When Posting One’s Work to the Internet, and Failure To Do So Does
                                                                            Not Diminish
         Copyright Protection for the Work.

         11.    Professor Marwick also implies that a copyright owner sacrifices protect
                                                                                         ion for a
 work if the work is readily available on the Internet or posted without a copyri
                                                                                  ght notice or other
 indication of ownership.” This is not correct.

         12.    First, as a practical matter, many works are posted to the Internet, or copied
                                                                                               to
 another site, without the knowledge or agreement of the copyright owner. Even
                                                                               when a work is
 posted with a copyright notice or other rights information, software that implem
                                                                                  ents uploading a
 photo or copying it to a platform may remove some or all of the rights inform
                                                                               ation metadata
 automatically.’2 In other cases, unauthorized users remove that inform
                                                                        ation purposefully. In
 either event, the removal of identifying information occurs through no fault
                                                                              of the copyright
 owner. In other words, the lack of a copyright notice or rights information does
                                                                                  not necessarily
indicate that a copyright owner did not initially affix such information
                                                                         to her work and cannot
alone justify further copying.

        13.    Second, such notice is not required for copyright protection. Until
                                                                                   1988, use of a
copyright notice was mandatory. But in 1988 when the Berne Convention
                                                                      Implementation Act
was passed to permit the United States to join the Berne Convention, the requirement
                                                                                     to use a
copyright notice was repealed.’3 A central tenet of the Berne Convention is that “the
                                                                                      enjoyment
and exercise of [copyright] shall not be subject to any formality.” Berne Convention art.
                                                                                          5(2). In
other words, copyright protection must be automatic, and effective protection may not depend on

compliance with government-mandated formal requirements.


“Marwick[ 15
12
  Jane C. Ginsburg, The Most Moral ofRights, 8 GEO. MASON J. INT’L C0M. L. 1, 65-66
‘                                                                                    (2016).
  Berne Convention Implementation Act of 1988, Pub. L. No. 100-568, 102 Stat.
                                                                              2853, 2857.
      Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 9 of 23




         14.     Copyright protection now attaches to a work within the subject matter of

 copyright as soon as it is created and fixed in tangible form, regardless of whether a notice is

 used. Professor Marwick’s opinion that a work must have a watermark or notice in order for a

 work to be protected if it is posted to social media is contrary to the current requirements of

 copyright law.’4 Professor Marwick seems to argue that since It is often not readily appare
                                                                                             nt
 who owns rights to photographs, then posting those photos to sites like Facebook and Instagr
                                                                                              am
 should be allowed, and users of these platforms should be able to use those photos for
                                                                                        their own
purposes.’5 On the contrary, the inability to determine who owns a work counsels caution.

Moreover, there are many technological advancements, such as Google image matchi
                                                                                 ng, that
allow Internet users to track down the author of works posted to the internet
                                                                              regardless of
whether they have a watermark or copyright notice attached.

        15.     Moreover, this is not a case where an unsophisticated user might have drawn

erroneous conclusions about a work unaccompanied by a copyright notice
                                                                       or other rights
information. Richard Prince is a sophisticated artist who has encountered
                                                                          infringement claims in
the past; he was surely aware that plaintiffs’ photos were almost certainly
                                                                            protected by copyright.
The Gagosian is a sophisticated gallery that sells high-end art that surely
                                                                            is aware that displaying
such works could potentially expose it to copyright claims, given its past involv
                                                                                  ement with
displaying allegedly infringing works by Prince. Indeed, it appears that Mr. Prince
                                                                                    employs a
cadre of assistants, as does the Gagosian gallery, and that before the initial exhibition
                                                                                          of the
“New Portraits” works, he asked those assistants to determine who the people are who made
                                                                                          the
Instagram posts that he used (Prince Dep. Exs. 178,179). In these circumstances, it seems



‘4Marwick ¶22
‘5Marwick ¶22
        Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 10 of 23




     unlikely that Prince or Gagosian could not have
                                                       had their employees investigate who the original
     authors of the photographs are, if they were so
                                                     inclined.
             16.    Professor Marwick suggests that authors concerne
                                                                     d about protecting their works
     from unauthorized copying should simply refrain
                                                      from posting the works to the Internet. But
     even if photographers and other authors choose
                                                    not to post their works to the Internet, those
 works can be uploaded without their permission.
                                                       Moreover, business is increasing done over the
 Internet; it is unfair to suggest that authors remo
                                                     ve themselves from the digital marketplace to
 protect their works. The Digital Millennium Cop
                                                      yright Act was designed to prevent this
 Hobson’s Choice.’6

            17.    Professor Marwick cites Lawrence Lessig’s book
                                                                  Remix (Penguin 200$) in
 support of her argument that copying others’ work
                                                   is permissible.’7 Remix represents
 Prof. Lessig’s vision of a world in which remi
                                                xing, at least for noncommercial purposes, coul
                                                                                                d
 be freely done without regard to copyright. Prof
                                                   . Lessig recognizes that world does not currently
 exist. His assertion that “remixes” deserve a
                                               special status under copyright law is a debate
 among legal academics and not all agree. See,
                                                 e.g., Robert Merges, Locke Remixed)8
           Professor Marwick’s Assessment of the Purp
                                                      orted New Communicative Meaning of
           the Prince Works Is Incorrect

           1$. Professor Marwick discusses in her report the “new
                                                                    communicative meanings” of
the Prince works by putting them in the “context” of
                                                     the gallery or art world and finds
“significant” the larger size of the works compared
                                                    to viewing the post on Instagram on a mobile

16
   See S. Rep. 105-190 (105th Cong., 2d Sess.) at 2 (“[T
                                                            ]he law must adapt in order to make
digital networks safe places to disseminate and expl
                                                       oit copyrighted materials.. Title I of this
bill provides this protection and creates the legal platf                          .   .



                                                          orm for launching the global digital online
marketplace for copyrighted works.”)
‘7MarwickJ[59
‘8Robert P. Merges, Locke Remixed, 40 U.C. DAVIS
                                                       L. REv. 101 (2007).
        Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 11 of 23




 phone.’9 These comments appear to be directed toward whether the Prince Instagr
                                                                                 am works are
  “transformative” in the sense of the fair use doctrine. The test for the transformativ
                                                                                         eness is
 whether the allegedly infringing works alter the original works with new expression,
                                                                                      meaning or
 message when viewed by a reasonable observer.20 The question is whether the Prince
                                                                                    Works
 when viewed side-by-side with the original works (the Graham and McNatt photog
                                                                                raphs) would
 be perceived by the reasonable observer as altering the original works with new meanin
                                                                                        g or
 expression.

           19.    I disagree with Professor Marwick’s contention that the Prince Works add any

 “new communicative meaning” or “significance” to the Plaintiffs’ Works. In my academ
                                                                                      ic
 work, I have studied and commented on the intersection of the internet and copyright
                                                                                      law,
 including the question of whether one work transforms another by altering its meanin
                                                                                      g or
 message. In my opinion, there is no significant alteration to the meaning or expres
                                                                                     sion of the
 original works simply because they are in the frame of the Instagram interface, and
                                                                                     no reasonable
 observer would discern one. The Instagram interface is so ubiquitous in social media
                                                                                      (for
example, it is not uncommon for people to post screenshots of Instagram exchanges
                                                                                  or photo
posts on other social media sites like Reddit or Facebook) that any expression added
                                                                                     by that
frame is de mimimis. Professor Marwick attributes much significance to the nonsensical

comments and emojis used by Prince in his comments on the Instagram posts and divines some

commentary and criticism of social media from them.21 In my opinion, nothing about these

comments or emojis represents any commentary about social media. If the Instagram interface

and comments and emojis alone were enough to create new expression and meaning, then


19
     See Marwick ¶(j[ 84; 86-87
20
     MTD Op. 12-14; 16-20
21
     See Marwick ¶ 87
         Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 12 of 23




     copyright protection for any work posted to socia
                                                       l media (or any website for that matter) would
     be significantly compromised. A user would mere
                                                         ly have to add a line or two of gibberish to
     establish transformativeness.

             20.     Moreover, unlike the snippet from the film The Grea
                                                                         t Gatsby mentioned by
     Professor Marwick that is used as a meme on the
                                                      Internet to “toast” others,22 the near entirety of
     the Graham and McNatt works were used by Prin
                                                      ce (with some minor cropping that appears to
     be a function of Instagram’s uploading software). If
                                                          someone posted the entirety of The Great
     Gatsby movie to a social media site with a few mom
                                                         ents cut from the opening and closing
  credits—even with comments on the film in the post—it
                                                        would hardly be considered
 transformative or new communicative meaning. The
                                                  fact that Prince used the entirety of the
 Graham and McNatt works cuts strongly against
                                               the idea that Prince’s use altered the original
 expression of the Graham and McNatt works.

            Whether Graham’s Photograph Violates Jama
                                                        ican Law Concerning Publicity
            Rights is Irrelevant to Whether Graham Has a
                                                         Viable Copyright Under U.S. Law or
            Whether Such Copyright Has Been Infringed
                                                       by Prince.
           21.     Whether a work is protected by copyright in the Unit
                                                                        ed States is a matter of U.S.
 law. Under U.S. copyright law, illegality of the content
                                                          of a work is not a bar to copyright
protection. Mitchell Brothers Film Group v. Cinema Adu
                                                       lt Theater, 604 F.2d 852 (5th Cir.
 1979), is the seminal case in this area. In Mitchell Brothers,
                                                                the court ruled that defendants could
not assert the obscenity of the copyrighted film at issue
                                                          as a defense to copyright infringement.
The court reasoned that Congress was apparently hostile to cont
                                                                ent-based restrictions to
copyright, since it had enacted them but twice, and in both insta
                                                                  nces later removed the



22
     Marwick ¶9[ 58; 86
         Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 13 of 23




     restriction. Id. at 855 and n. 4. It also observed that rejecting any obscenity
                                                                                     restriction to
 copyright “avoids substantial practical difficulties and delicate First Amend
                                                                               ment issues.” Id.
            22.     Similarly, courts have rejected any claim that fraudulent content of a work
                                                                                                is a
 defense to copyright infringement. See Beicher v. Tarbox, 486 F.2d 1087,
                                                                          1088 (9th Cir. 1973).
 Accordingly, the possible illegality of the photograph is not material to whethe
                                                                                  r it can be
 protected under U.S. copyright law.

            23.     These conclusions apply a fortiori to a claim that a work violates the law of a

 foreign jurisdiction like Jamaica.23 If Graham’s photograph indeed violates the public
                                                                                        ity rights
 of the subject under Jamaican law, then that might create some cause of action in Jamaic
                                                                                          a by the
 subject. But it does not form the basis for a defense to copyright infringement in
                                                                                    the United
 States nor does it does not affect Graham’s copyright in Rastafarian Smoking a
                                                                                Joint.
 IV.        CONCLUSION

            24.     In summary, it is my opinion that: (1) under the Terms of Use of Instagram,

individuals who post on that service grant rights to Instagram, but not to the world
                                                                                     nor to other
users of the service; (2) there is no obligation to refrain from posting a photograph
                                                                                      to the internet,
or to include a copyright notice, watermark or other indicia of ownership, in order to
                                                                                       preserve
copyright protection for that photograph; (3) the Instagram interface and Prince’s comme
                                                                                         nts
alone do not significantly alter the meaning or expression of the original works, especially where

the near entirety of the original works were used by Prince; and (4) copyright protection does not

depend on whether the work violates another type of law, so even if Graham’s photograph

violates Jamaican right of publicity laws, its U.S. copyright would nevertheless be valid and the

violation of Jamaican right of publicity would not be a defense to claims of infringement.

23
     See Minott-Phulips ¶fl4-l8
Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 14 of 23




                                                 June M. Besek
Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 15 of 23
     Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 16 of 23




                                         Appendix A
                                 June M. Besek   —   Publications

 Copyright Issues Relevant to the Creation of a Digital Archive: A Preliminary Assessment
 (CUR & Library of Congress 2003).

 Copyright: What Makes A Use “fair”?,    EDUCAUSE REv.,     Nov./Dec. 2003

Anti-Circumvention Laws and Copyright: A Report from the Kernochan Center for Law, Media
and the Arts, 27 COLUM. J. L. & ARTs 385 (2004)

Copyright Issues Relevant to Digital Preservation and Dissemination of Pre-1972 Commercial
Sound Recordings by Libraries and Archives (CLIR & Library of Congress 2005)

Maintaining the Integrity of Digital Archives (with Phulippa Loengard), 31   C0LUM.   I. L. & ARTS
267 (2008)

International Study on the Impact of Copyright Law on Digital Preservation (with Jessica Coates
and Brian Fitzgerald (Australia), Wilma Mossink (the Netherlands), Adrienne Muir (UK), et al.)
(July 2008)

Digital Preservation and Copyright, WWO MAGAZINE (October 2008)

Copyright and Related Issues Relevant to Digital Preservation and Dissemination
                                                                                of
Unpublished Pre-1972 Sound Recordings by Libraries and Archives (CLW & Library
                                                                                of
Congress 2009)

The Development of Digital Libraries in the United States, in GLOBAL COPYRIGHT: THREE
HUNDRED YEARS SINcE THE STATUTE OF ANNE, FROM 1709 TO CYBERSPACE (Lionel
                                                                                 Bently et
al., eds., Edward Elgar 2010)

Enabling Digital Preservation by Expanding the Library Exceptions in the US Copyright Act.
The Section 108 Study Group, in WORKING WITHIN THE BOUNDARIES OF INTELLECTUAL
PROPERTY, Rochelle Dreyfuss and Diane Zimmerman, eds. (Oxford University Press, 2010)

Will Recording Artists Be Able to Terminate Their Agreements and Reclaim Rights?, 22 NYSBA
ENTERTAINMENT,   ARTS AND SPORTS LAW JOURNAL, Vol. 3 (Fall/Winter 2011)

Comments on ALRC Discussion Paper 79, Copyright and the Digital Economy (with Jane C.
Ginsburg and Philippa Loengard) (July 31, 2013), available at https://ssm.comlabstract=234433$

Constitutional Obstacles? Reconsidering Copyright Protection for Pre-1972 Sound Recording
(with Eva Subotnik), 37 COLUM. J. L. & ARTS 327 (2014)
   Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 17 of 23




Pre-1972 Sound Recordings. Why Doe
                                           s the Law Treat Them Differently?, 5
(2015), available at: https://www.rep                                           W THEORY 134
                                      ository.1aw.indiana
                                                     .edu/ip/voI5/iss 1/9
Capitol Records v. Vimeo: The Peculia
                                       r Case of Pre-1972 Sound Recordings
Copyright Law (with Owen Keiter), 41 COL                                      and Federal
                                         UM. J. L. & ARTS (forthcoming 201
                                                                           8)
Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 18 of 23
     Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 19 of 23




                                           Appendix B
                              JUNE M. BESEK       -   Curriculum Vitae
 COLUMBIA LAW ScHooL
 Kernochan Center for Law, Media and the Arts
  Executive Director, 2004-present; Director of Studies, 1999-p
                                                                resent
 Lecturer in Law, 2002-present (teaching seminars on Autho
                                                                 rs, Artists and Performers and
 Current Issues in Copyright)

 Previous Experience
 REUTERS AMERICA INc., New York
 Director of Intellectual Property, 1998-1999

 SCHWAB, GOLDBERG PRICE     & DANNAY, New York
 Partner, 1990-1997; Associate, 1985-1990

 KRAMER, LEVIN, NESSEN, KAMIN      & FRANKEL, New York
 Litigation Associate, 1983-1925

 JUDGE CHARLES H. TENNEY, United States District Court,
                                                        S.D.N.Y.
 Law Clerk, 192 1-1983

 Education
NEW YORK UNIVERSITY SCHOOL OF LAW
J.D., 1981, CumLaude, Order of the Coif
Annual Survey of American Law
   Research Editor, 1980-1981; Staff Member, 1979-1980

YALE UNIVERSiTY
B.A., 1976, Cum Laude, Economics

Bar Admissions
State of New York, 1982
United States District Court for the Southern District of New York, 1982
United States Court of Appeals for the Seventh Circuit, 1996
United States Supreme Court, 1995

Professional Affiliations
ALAI-USA   (US Group of Association Littéraire et Artistique Internationale)
Secretary-Treasurer, 2001-present
Member, 1999-present

AMERICAN BAR ASSOCIATION
Intellectual Property Law Section, Member, 1985-present
Member of Council, 2005-2009, 201 1-15, 2017-present
     Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 20 of 23




 Copyright Division Chair, 1998-1999, 2009-11
 Copyright Reform Task Force Chair, 2008-2011, Member 2016-present

 ASSOCIATION OF THE BAR Of THE CITY Of NEW YORK
 Committee on Copyright and Literary Property, 1997-2000, 2009-20 12, 2015-p
                                                                             resent
 Committee on Entertainment Law, 2006-2009
 Committee on Trademarks and Unfair Competition, 1993-1996, 2012- 2015
 Committee on Computer Law, 1986-1989, 1990-1993

 COLUMBIA JOURNAL Of LAW AND THE ARTS
 Editorial Board Member

COPYRIGHT SOCIETY OF THE U.S .A.
Trustee, 1993-1996, 2008-2011
Member, 1985-present

JOURNAL OF THE COPYRIGHT SOCIETY Of THE          U.S.A.
Editorial Board Member

VOLUNThER LAWYERS FOR THE ARTS, NEw YORK
Board Member

Other Activities24

Serve as liaison from the American Bar Association Section of Intellectual Proper
                                                                                  ty Law to the
American Law Institute’s ongoing Restatement of Copyright Project

Testified on Fair Use in Copyright before the U.S. House of Representatives, Judicia
                                                                                     ry
Committee, January 28, 2014

Served as Legal Advisor for the Section 108 Study Group, convened by the Library
                                                                                      of Congress
and the U.S. Copyright to consider exceptions to copyright for libraries and archive
                                                                                     s in the
digital age. See www.section 1 08.gov

Co-authored the amicus brief of the American Bar Association in Golan v. Holder in the
                                                                                       U.S.
Supreme Court

Spoke at International Workshop on Digital Preservation and Copyright at the World Intelle
                                                                                           ctual
Property Organization (WIPO), Geneva, Switzerland, July 15, 2008

Spoke at Symposium “Authors, Attribution and Integrity” co-sponsored by The United States
Copyright Office and the Center for the Protection of Intellectual Property at George
                                                                                      Mason
University School of Law

    24
         This list represents only a subset of speaking engagements and similar activities.
   Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 21 of 23




Featured in Illuminating the Profession: Women in Copyright,
                                                             LANDSLIDE (a publication of the
ABA Section of Intellectual Property Law) March/April 2018
                                                                as one of the “outstanding
attorneys who practice copyright law.
Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 22 of 23
     Case 1:15-cv-10160-SHS Document 173-9 Filed 12/10/18 Page 23 of 23




                                        Appendix C

 Defendants’ Expert Reports
 Alice E. Marwick
 Sandra Minott-Phullips
 Lisa Phillips
 Allan Schwartzman
 Brian Wallis
 Daniel Wolf


Graham Filings
Corrected Amended Complaint and Exhibits
Gagosian’ s Answer to Complaint
Prince’s Amended Answer to Complaint


McNatt Filings
Complaint and Exhibits
Defendants’ Answer to Complaint


Motion to Dismiss (Fair Use)
Defendants’ Memorandum of Law in Support of Motion to Dismiss (Fair
                                                                       Use)
Plaintiffs’ Memorandum of Law in Opposition to Motion to Dismis
                                                                s (Fair Use)
Defendants’ Reply Memorandum in Support of Motion to Dismiss (Fair
                                                                     Use)
Judge Stein’s Opinion (Motion to Dismiss re Fair Use)


Depositions
Donald Graham Deposition Transcript
Exhibits to Donald Graham Deposition
Eric McNatt Deposition Transcript
Exhibits to Eric McNatt Deposition
Richard Prince Deposition Transcript
Exhibits to Richard Prince Deposition


Other
Instagram Terms of Use
